Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “a coupling” which is a double inclusion and renders the claims indefinite. Specifically, a coupling is already claimed in line 2, and the number of couplings required by the claims cannot be determined.
Claim 3 recites “an eccentric” and “a gear” which are double inclusions and renders the claims indefinite. Specifically, it is unclear if the eccentric is the claimed first gear having eccentric movement, or another component, and if “a gear” is either the first or second gear, or an additional gear. 
Claim 9 recites “an additional clutch” which is unclear and renders the claim indefinite. Specifically, it is unclear how many clutches are required by the claims, as no previous clutches appear to be claimed.
 Claim 9 recites “the drive shaft” and “the output shaft” which lack antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-8, as best understood is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rennerfelt (USPN 5,964,676).
Rennerfelt discloses a rotary feedthrough, comprising: a first shaft (5) connected to a first gear (21) via a coupling (27, 29); a second shaft (2) configured to be mounted in a housing (9, 10, 12) and fixedly connected to a second gear (19), wherein one of the first gear and the second gears is an external gear (21) with i teeth and the other of the first gear and the second gear is an internal gear (19) with i+x teeth, where i = 3, 4 ... n and x = 1, 2 ... n, (gear 21 has 30 teeth, gear 19 has 31) and wherein the external gear is arranged inside the internal gear and is able to roll therein, a coupling (as best understood, 27, 29) configured to couple the first gear to the first shaft in such a way that a rotational movement of the first shaft leads to an eccentric movement of the first gear coupled thereto, and a seal (13) configured to connect the first gear coupled to the first shaft to the housing; the coupling is an  

Claim(s) 1, 3, 6, 9 and 11 as best understood is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vulliez (USPN 3,082,632).
Vulliez discloses a rotary feedthrough, comprising: a first shaft (60) connected to a first gear (12) via a coupling (26); a second shaft (9) configured to be mounted in a housing (7) and fixedly connected to a second gear (10), wherein one of the first gear and the second gears is an external gear (10) with i teeth and the other of the first gear and the second gear is an internal gear (12) with i+x teeth, where i = 3, 4 ... n and x = 1, 2 ... n, and wherein the external gear is arranged inside the internal gear and is able to roll therein, a coupling (as best understood, 26) configured to couple the first gear to the first shaft in such a way that a rotational movement of the first shaft leads to an eccentric movement of the first gear coupled thereto, and a seal (6) configured to connect the first gear coupled to the first shaft to the housing; further comprising an eccentric (as best understood, 26) with a groove and a gear (as best understood, 12) with a pin (24); the second shaft is mounting in the housing (see Figs. 19 and 22) and is connected to the external gear, and wherein the first shaft is connected to the internal gear; further comprising an additional clutch (as best understood, column 5 line 42-46 describe an Oldham coupling considered to be “an additional clutch”) to compensate for an axial displacement between he driveshaft and the output shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennerfelt (USPN 5,964,676) in view of Mueller (2004/0231649 A1).
Rennerfelt discloses the claimed invention except for specifying the internal and/or external gear includes a metal, a high-performance plastic, or a ceramic.
The selection of a known material suitable for an intended use is within the level of ordinary skill in the art. Furthermore, the use of metals and plastics in gearing is extremely common in the art.
Mueller discloses gears made of plastic or sintered metal (Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Rennerfelt to have gears made of metal or plastic, as taught my Mueller, as the selection of a suitable gearing material for a given intended use is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658